     Case 2:19-cv-05559-RGK-SS Document 35 Filed 09/17/20 Page 1 of 2 Page ID #:187



 1

 2
                                                                     JS6
 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9

10                        CENTRAL DISTRICT OF CALIFORNIA
11     VERONCIA GUZMAN,                             Case No. 2:19-cv-05559-RGK-SS
12                                                  ORDER TO ENTER CONSENT
                          Plaintiff,                DECREE AND DISMISS
13
               vs.                                  Complaint Filed: June 26, 2019
14

15     ASSOCIATED PACIFIC
16     CONSTRUCTORS, INC.,
17                        Defendant.
18

19          Good cause appearing, and the parties having stipulated and agreed,
20          IT IS HEREBY ORDERED that the [Proposed] Consent Decree is hereby
21    GRANTED and the Court will enter it on the docket.
22          IT IS FURTHER ORDERED that Plaintiff Veronica Guzman’s claims against
23    Defendant Associated Pacific Constructors, Inc., as set forth in the April 3, 2019,
24    Notice of Violations and June 26, 2019, Complaint filed in Case No.: 2:19-cv-05559
25    RGK (SS), are hereby dismissed with prejudice consistent with the terms of the
26    Consent Decree that is attached hereto as Exhibit 1.
27          IT IS FURTHER ORDERED that the Court shall retain jurisdiction over the
28    parties through two years from the date of the entry of the attached Consent Decree

                                              -1-
                     [PROPOSED] ORDER TO ENTER CONSENT DECREE AND DISMISS
Case 2:19-cv-05559-RGK-SS Document 35 Filed 09/17/20 Page 2 of 2 Page ID #:188
